DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts, as a whole, fail to explicitly disclose a system for calibration of an infrastructure system comprising: a corner reflector having an optical pattern and statically mounted within the infrastructure system, the corner reflector having three surfaces that meet at a point a first sensor mounted to an-a first infrastructure component disposed at a first position, the first sensor vehicles, pedestrians, and the corner reflector; a second sensor mounted to a second infrastructure component disposed at a second position, the second sensor configured to detect vehicles, pedestrians, and the corner reflector; and  a computing module in communication with the first sensor and the second sensor, the computing module configured to calibrate a first position of the first sensor relative to the corner reflector based on the first sensor detecting the corner reflector and a static position of the corner reflector, calibrate a second position of the second sensor relative to the corner reflector based on the second sensor detecting the corner reflector and the static position of the corner reflector, and determine a third position of a vehicle or pedestrian detected by the first sensor and the second sensor based on the first position and the second position, Applicant Vivian SwanAttorney's Docket No.: 2019P00458US Serial No. : 16/899,773 Filed : June 12, 2020 Page: 3 of 8wherein the first infrastructure component and the second infrastructure component comprise one of a traffic light, a building, a street light, a sign, a parking meter, and a telephone pole, as amended, render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        8/11/2022